Exhibit 24 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints MarcJ.Eisenberg, RobertG.Costantini and Christian G. Le Brun, and each of them singly, true and lawful attorneys-in-fact and agents, with full power to them (including the full power of substitution and resubstitution), to sign for him and in his name, place and stead, in the capacity or capacities set forth below, (1)the Annual Report on Form 10-K for the fiscal year ended December31, 2015 to be filed by ORBCOMM Inc. (the “Company”) with the Securities and Exchange Commission (the “Commission”) pursuant to Section13 of the Securities Exchange Act of 1934, as amended, and (2)any amendments to the foregoing Annual Report, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Commission, granting unto said attorneys-in-fact and agents and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Signature Title Date /s/ Marc J. Eisenberg ChiefExecutiveOfficerand PresidentandDirector (principalexecutiveofficer) February 17, 2016 Marc J. Eisenberg /s/ Jerome B. Eisenberg Chairman of the Board March 2, 2016 Jerome B. Eisenberg /s/ Didier Delepine Director February 17, 2016 Didier Delepine /s/ Marco Fuchs Director February 18, 2016 Marco Fuchs /s/ John Major Director February 17, 2016 John Major /s/ Gary H. Ritondaro Director February 17, 2016 Gary H. Ritondaro /s/ Timothy Kelleher Director February 17, 2016 Timothy Kelleher /s/ Constantine Milcos Senior Vice President and ChiefAccounting Officer (principal accounting officer) February 17, 2016 Constantine Milcos /s/ Robert G. Costantini Executive Vice President and Chief Financial Officer February 17, 2016 Robert G. Costantini (principalfinancial officer)
